DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-14, 16-17 and 20-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Freitag et al. (US 2018/0113066 presented in Applcant’s IDS) hereinafter known as Freitag.
With regards to claim 1, Freitag discloses a system for irradiating a microplate (Abstract)([0005]; illumination unit), comprising:
a first set of ultraviolet radiation sources ([0112]; a first subset of LEDs), wherein each ultraviolet radiation source in the first set of ultraviolet radiation sources emits germicidally-effective ultraviolet radiation [0111][0113];
a second set of ultraviolet radiation sources ([0112]; a second subset of LEDs), each ultraviolet radiation source in the second set of ultraviolet radiation sources operating in a wavelength range of approximately 380 nanometers to approximately 420 nanometers ([0112] teaches that the second subset operates at the wavelength of 365 nm.)([0116] teaches that a long duration of low-intensity blue light (405 nm) may be effective against bacteria.); and
a control system [0107] configured to control and adjust a set of radiation settings for the first and the second set of ultraviolet radiation sources to irradiate at least one surface of an object [0112], wherein the control system operates the second set of ultraviolet radiation sources to irradiate the at least one surface of the object over time [0070][0112] and the control system operates the first set of ultraviolet radiation sources to rapidly suppress microbial activity on the at least one surface of the object [0101][0111][0113].

With regards to claim 2, Freitag discloses the illuminator of claim 1, wherein the control system controls and adjusts the set of radiation settings based on at least one attribute of the object. [0095][0098][0119]

With regards to claim 3, Freitag discloses the illuminator of claim 1, wherein the control system operates the first set of ultraviolet radiation sources in response to determining that microorganism activity is approaching a predetermined contamination threshold. [0093][0105][0115]


With regards to claim 5, Freitag discloses the illuminator of claim 1, further comprising a set of sensors for acquiring data regarding the object to be irradiated by the first and the second set of ultraviolet radiation sources, wherein the control system controls and adjusts the set of radiation settings for the first and the second set of ultraviolet radiation sources based on the data acquired by the set of sensors. [0099]

With regards to claim 6, Freitag discloses the illuminator of claim 5, further comprising a radiation source configured to irradiate the at least one surface of [0080][0081]

With regards to claim 7, Freitag discloses the illuminator of claim 1, further comprising an input system configured to allow a user to interact with the control system to manually control the set of radiation settings. ([0102]; user interface 1430)

With regards to claim 8, Freitag discloses the illuminator of claim 1, wherein the control system only irradiates the at least one surface of the object using at most one of: the first set of ultraviolet radiation sources or the second set of ultraviolet radiation sources at a time. [0112]

With regards to claim 9, Freitag discloses the illuminator of claim 1, further comprising a third set of radiation sources ([0037] teaches a plurality of semiconductor devices/LEDS 19 and Fig. 1 shows such device 19 arranged in sets (multiple 19). It would have been obvious to one skilled within the art to utilize a one of the sets as the designated third set.), wherein the third set of radiation sources includes at least one infrared radiation source [0036], and wherein the [0037].

With regards to claim 10, Freitag discloses a system for irradiating a microplate (Abstract)([0005]; illumination unit), comprising:
a first set of ultraviolet radiation sources ([0112]; a first subset of LEDs), wherein each ultraviolet radiation source in the first set of ultraviolet radiation sources emits germicidally-effective ultraviolet radiation [0111][0113];
a second set of ultraviolet radiation sources ([0112]; a second subset of LEDs), each ultraviolet radiation source in the second set of ultraviolet radiation sources operating in a wavelength range of approximately 380 nanometers to approximately 420 nanometers ([0112] teaches that the second subset operates at the wavelength of 365 nm.)([0116] teaches that a long duration of low-intensity blue light (405 nm) may be effective against bacteria.); and
a control system [0107] configured to control and adjust a set of radiation settings for the first and the second set of ultraviolet radiation sources to irradiate at least one surface of an object [0112], wherein the control system operates the second set of ultraviolet radiation sources to irradiate the at least one surface of [0070][0112] and the control system operates the first set of ultraviolet radiation sources to rapidly suppress microbial activity on the at least one surface of the object [0101][0111][0113]; and
an external interface component configured to provide data for use by a user and/or receive data provided by the user [0102].

With regards to claim 11, Freitag discloses the system of claim 10, wherein the control system controls and adjusts the set of radiation settings based on at least one attribute of the object. [0095][0098][0119]

With regards to claim 12, Freitag discloses the system of claim 10, wherein the control system operates the first set of ultraviolet radiation sources in response to determining that microorganism activity is approaching a predetermined contamination threshold. [0093][0105][0115]

	With regards to claim 13, Freitag discloses the system of claim 10, further comprising a set of sensors for acquiring data regarding the object to be irradiated by the first and the second set of ultraviolet radiation sources, wherein the control system controls and adjusts the set of radiation settings for the first [0099]

	With regards to claim 14, Freitag discloses the system of claim 10, further comprising a radiation source configured to irradiate the at least one surface of the object with radiation capable of eliciting a fluorescent signal, wherein the set of sensors includes at least one fluorescent detector. [0080][0081]

	
	With regards to claim 16, Freitag discloses the system of claim 10, further comprising at least one environmental device configured to acquire data regarding a set of environmental conditions of the object. ([0099]; temperature sensor 1410)

	With regards to claim 17, Freitag discloses system for treating an object, the system comprising:
a structure ([0031]; chamber) for enclosing the object ([0031]; microplate)  to be treated;
([0031]; modular light-emitting engine)   configured to direct ultraviolet radiation ([0031]; UV-C)   onto the enclosed object, the illuminator comprising,
a first set of ultraviolet radiation sources ([0112]; a first subset of LEDs), wherein each ultraviolet radiation source in the first set of ultraviolet radiation sources emits germicidally-effective ultraviolet radiation [0111][0113];
a second set of ultraviolet radiation sources ([0112]; a second subset of LEDs), each ultraviolet radiation source in the second set of ultraviolet radiation sources operating in a wavelength range of approximately 380 nanometers to approximately 420 nanometers ([0112] teaches that the second subset operates at the wavelength of 365 nm.)([0116] teaches that a long duration of low-intensity blue light (405 nm) may be effective against bacteria.); and
a control system [0107] configured to control and adjust a set of radiation settings for the first and the second set of ultraviolet radiation sources to irradiate at least one surface of an object [0112], wherein the control system operates the second set of ultraviolet radiation sources to irradiate the at least one surface of the object over time [0070][0112] and [0101][0111][0113].

With regards to claim 18, Freitag discloses the system of claim 17, further comprising a set of sensors for acquiring data regarding the object to be irradiated by the first and the second set of ultraviolet radiation sources, wherein the control system controls and adjusts the set of radiation settings for the first and the second set of ultraviolet radiation sources based on the data acquired by the set of sensors. [0099]

With regards to claim 20, Freitag discloses the system of claim 17, further comprising at least one environmental device configured to acquire data regarding a set of environmental conditions of the object. ([0099]; temperature sensor 1410)



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 15, 19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freitag et al. (US 2018/0113066 presented in Applcant’s IDS) hereinafter known as Freitag.
With regards to claim 4, Freitag discloses the illuminator of claim 1, wherein the control system continuously irradiates the at least one surface of the object using the second set of ultraviolet radiation sources for periods of time lasting at least ten minutes (Freitag does not specifically disclose the limitation, however, Freitag teaches that the second subset of LEDs may be activated having a different duration [0070]. It would have been obvious to one of ordinary skill within the art to establish a duration for the second subset of LEDs, such as at least ten minutes, for targeting a specific type of microorganism that requires that specific amount of time and certain wavelengths for bio-inactivation.), and wherein the control system irradiates the at least one surface of the object using the first set of ultraviolet radiation sources for periods of time of at most three minutes ([0126] teaches of the inactivation of microorganism/enzyme around  1 and 3 minutes.).

	With regards to claim 15, Freitag discloses the system of claim 10, further comprising a third set of radiation sources ([0037] teaches a plurality of semiconductor devices/LEDS 19 and Fig. 1 shows such device 19 arranged in sets (multiple 19). It would have been obvious to one skilled within the art to utilize a one of the sets as the designated third set.), wherein the third set of radiation sources includes at least one infrared radiation source [0036], and wherein the control system is further configured to control and adjust a set of radiation settings for the third set of radiation sources to selectively irradiate the at least one surface of the object [0037].

With regards to claim 19, Freitag discloses the system of claim 17, further comprising an additional enclosure located within the enclosure, wherein the additional enclosure is configured to produce a hydroxyl group to disinfect the at least one object. The reference doesn’t specifically disclose the claim limitation. However, the reference teaches that in clinical and laboratory settings, microorganisms and contaminants are easily removed or inactivated using standard chemical disinfection methods (e.g., bleach, alcohol) [0002]. It would have been obvious to one skilled within the art to supplement Freitag’s system with a chemical disinfectant dispenser/enclosure that utilized a hydroxyl group to react with and inactivate microorganisms. The motivation is to provide in addition 
	
With regards to claim 21, Freitag discloses the system of claim 10, further comprising a third set of radiation sources ([0037] teaches a plurality of semiconductor devices/LEDS 19 and Fig. 1 shows such device 19 arranged in sets (multiple 19). It would have been obvious to one skilled within the art to utilize a one of the sets as the designated third set.), wherein the third set of radiation sources includes at least one infrared radiation source [0036], and wherein the control system is further configured to control and adjust a set of radiation settings for the third set of radiation sources to selectively irradiate the at least one surface of the object [0037].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dowling et al. (US 2007/0086912)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495.  The examiner can normally be reached on M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 






/HUGH MAUPIN/Primary Examiner, Art Unit 2884